888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernest Florentin CELESTIN, Defendant-Appellant.
No. 89-7620.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 14, 1989.Decided Oct. 13, 1989.

Ernest Florentin Celestin, appellant pro se.
Thomas J. Ashcraft, Office of the United States Attorney, for appellee.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ernest F. Celestin appeals from an order of the district court denying relief on his motion to withdraw his guilty plea, which he contends was involuntary.  A review of the record and the district court's opinion discloses that the appeal is without merit.  In an earlier motion under 28 U.S.C. Sec. 2255, Celestin attacked the voluntariness of his guilty plea on the same grounds presented here and relief was denied on the merits.  Summary dismissal of Celestin's second motion was, therefore, proper.*   28 U.S.C. Sec. 2255;  United States v. Oliver, 865 F.2d 600 (4th Cir.1989).  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


2
AFFIRMED.



*
 Celestin's motion was styled as a Fed.R.Crim.P. 32(d) motion to withdraw his guilty plea, but should be construed as a motion to vacate sentence under 28 U.S.C. Sec. 2255.    United States v. Santora, 711 F.2d 41 (5th Cir.1983)